Title: To George Washington from Archibald Cary, 25 July 1777
From: Cary, Archibald
To: Washington, George

 

Dear General,
Ampthill [Va.] July 25th 1777.

To have receiv’d a letter from you would have been Very Agreable to me, but the Waighty Matters which must have long Ingrossd your whole time Justifies if you had any Occasion, your not Answering mine.
How oft I have Trimbl’d for you & in you for my Country and with what Pleasure I have heard of your Success on Numberless Occasions, is only Known by those of our Intimate Acquaintance.
Your Forseing the Enemy to Abandon the Jerseys, is Great and with Great Anxeiety we wait to Know there next Attempt. I am Sorry to Say, Should it be on Virginia, Much Mischif will they do before a Proper Forse Can be Got to Oppose them, for no Man has a Worse Opinion of Militia than I have, and regulars we have none who Ever Saw Action, but I Judge the Season will rather confine How’s Opperations to a More Temperate Climate.
I had your Complyments lately in a letter from Col: R. Meade, for which I return you Thanks.
I Flatter my Self the Virginia Regiments Will sone now be made up, Shame on my Country they had not long been so, but the late Assembly have hit on a Method, which will Answer, and I hear of Many who are Secured for the 9 old Regemts as Every two of the Militia are Exempt from duty who Furnish a Man for that Service, and Idle Fellows who love to Indulge are busy in recruteing for you. The Six last Regiments are to be Filld by a Draft, if not done sone. Those Men will ad nothing to your Strength this Campaign, but as we dare not Flatter our Selves with this being the last I hope they will be a Considerable Addision by the Next.
This letter will be deliverd you by a Mr Willm Smith Pay Master to one of Your Regements, and a Neighbour of Mine. he has promised with your Permission, to do a little Business for me and My Neighbour Mrs Randolph, but if it is Improper to be done Assure your Self I would no More Aske the Favour than, you would Grant Such a one, and I realy do not Know whether it is proper or not, so leive it to you to determine.
A Certain Hector McAllister, who resided in Virginia and listed after under Ld Dunmore; purchased a Considerable Quantaty of wheat on Js River, and is indebted to many for it, he has wrote to Mr Ingels of Philadelphia, from New Yorke, where he has been for some time, that he is ready to Pay all demands against him and requested Ingels to inform those Concernd of his Intentions. I have Given Mr Smith Mrs Randolphs and my Acct he is Acquainted with McAllister, and if On Any Occasion of A Flag, if Mr Smith Could go to New Yorke I think we Should Git our Money. if therefore there be no Impropriaty in it, youl Serve us by Permiting Mr Smith’s doing this business.

We have not one Tittle of News worth relateing, only that the Enemy lately Cut out of Chingoteage 8 or 9 Vessels and took 4 or 5 who Attempted going to Sea. Young Warner Lewis is Just About being Marry’d to Miss Fleming Eldest daughter of your acquaintance Col: Jn. Fleming, a very Considerable Fortune by the death of her Brother and Uncle Col: Thos Fleming both without Will; She is also very Hansom and Agreable, so that Warner is in high Luck. That God may preserve You for the defence of Your Country, and the Happyness of Your Friends, Assure Your Self that no Man more Ardently Wishes than does Your Most Afft. Friend & Obedit Hble Servt

Archibald Cary


P.S. My Wife desires I may tell you She is very devout in her Prayrs for your Safety and begs youl Accept her Complyments.

